[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________          FILED
                                               U.S. COURT OF APPEALS
                            No. 09-12083         ELEVENTH CIRCUIT
                                                     JUNE 11, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

               Agency Nos. A095-903-083, A095-903-082


LILIANA ROMERO,
DANIELA LOPEZ

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (June 11, 2010)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.

PER CURIAM:
       Liliana Romero and her daughter1 , natives and citizens of Colombia, petition

for review of the decision by the Board of Immigration Appeals (“BIA”) that

affirmed the denial of asylum and withholding of removal by the Immigration

Judge (“IJ”).2 No reversible error has been shown; we deny the petition.

       We review the BIA’s decision in this case and the IJ’s decision to the extent

that the BIA adopted the IJ’s reasoning. Chen v. U.S. Attorney Gen., 463 F.3d

1228, 1230 (11th Cir. 2006) (noting that we review the BIA’s decision; but to the

extent the BIA adopts the IJ’s reasoning, we also review the IJ’s decision). We

review legal determinations de novo. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). A factual determination that an alien is unentitled to relief “must

be upheld if it is supported by substantial evidence.” Mazariegos v. U.S. Attorney

Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). We review the record evidence in the

light most favorable to the BIA’s decision; and we will not overturn a fact

determination unless the record compels it. Forgue v. U.S. Attorney Gen., 401

F.3d 1282, 1286 (11th Cir. 2005).

       An alien may obtain asylum if she is a “refugee,” that is, a person unable or

       1
        Romero included her daughter as a derivative beneficiary in her asylum application; so
our decision about Romero also applies to her daughter.
       2
         The IJ also denied relief under the Convention Against Torture. But on appeal, Romero
offers no argument on this issue; and thus, she has abandoned it. See Sepulveda v. U.S. Attorney
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (explaining that petitioner abandons an issue by
failing to offer argument on it).

                                               2
unwilling to return to her country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including political

opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant

bears the burden of proving statutory “refugee” status with specific and credible

evidence. Forgue, 401 F.3d at 1287.

      Romero claimed that the Revolutionary Armed Forces of Colombia

(“FARC”) persecuted her because of her political opinion. She alleged that her

family members first had problems with the FARC: the FARC kidnapped, and

later killed, one of her cousins and extorted money from her uncle. Her own

problems with the FARC began when she received a letter from the FARC

demanding that she pay a large sum of money as a “war tax.” A later letter told

Romero where to take the money; and after she did not pay, she received another

letter stating that she was a FARC target. Romero decided to stay with relatives

until she could leave Colombia. She later learned that, after she left Colombia, her

brother had received letters from the FARC demanding that he pay Romero’s

obligation. Romero’s brother later was shot and killed.

      The IJ determined the Romero was unentitled to relief because she did not

show that her problems with the FARC were on account of her political opinion.

The BIA agreed with the IJ’s nexus determination, noting that, based on Romero’s



                                          3
testimony and accompanying documentation, the FARC targeted her and her

family because of their wealth and ability to pay the war tax. On appeal, Romero

argues that she established a nexus because she testified about her activities with

the Liberal Party; and it could be inferred that the FARC targeted her because her

political opinions conflicted with theirs.

      After review, we conclude that substantial evidence supports the

determination that Romero failed to show a nexus between the facts of her case and

one of the protected grounds for asylum. To prove nexus, she had to show more

than simply that she had a political opinion to prove nexus. See Sepulveda, 401

F.3d at 1231 (an alien must establish a nexus between a statutorily protected

ground and persecution by presenting “specific, detailed facts showing a good

reason to fear that . . . she will be singled out for persecution on account of” such

ground) (emphasis in original). And although Romero testified that she was an

active member of the Liberal Party, nothing suggests that the FARC targeted her or

her family because of their political opinions or even knew about such opinions.

Instead, in the first letter she received, the FARC noted that Romero and her family

owned several chain stores. None of the letters mentioned Romero’s political

activity. In her testimony, Romero only speculated that the FARC may have

targeted her because of her political activity. Thus, based on the evidence



                                             4
submitted by Romero and her own testimony, the FARC targeted her for economic,

not political, reasons. See Rivera v. U.S. Attorney Gen., 487 F.3d 815, 822 (11th

Cir. 2007) (concluding that because the FARC never accused petitioner of being a

government operative or demanded that petitioner cease his political activities, the

FARC’s demand that petitioner pay a war tax did not compel the conclusion that

the FARC targeted petitioner because of his political opinion).3

       Substantial evidence supports the BIA’s decision that Romero was

unentitled to asylum; and we are not compelled to reverse the decision. Romero’s

failure to establish eligibility for asylum forecloses her eligibility for withholding

of removal. See Forgue, 401 F.3d at 1288 n.4.

       PETITION DENIED.




       3
        We reject Romero’s appellate argument that the FARC imputed a political opinion to
her. Nothing suggests that the FARC based their acts on anything other than economic
motivations.

                                              5